Citation Nr: 0415000	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1949 to September 
1955.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed bilateral hearing loss 
during or as a result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran had tinnitus during service or that it 
is a result of his service in the military.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.655 (2003).

2.  The veteran's tinnitus also was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete his claims.  The January 2002 rating decision 
appealed and September 2002 statement of the case notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO indicated that it would review the 
information of record and determine what additional 
information was needed to process his claims.  In addition, a 
December 2001 letter and the statement of the case included 
the criteria for granting service connection.  Both documents 
provided information regarding other regulations pertaining 
to his claims.  Likewise, the December 2001 letter and the 
September 2002 statement of the case, notified him of the 
provisions of the VCAA, the kind of information needed from 
him, and what he could do to help his claims, as well as VA's 
responsibilities in obtaining evidence.  See, e.g., Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the December 2001 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
30 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that 
December 2001 VCAA letter.  See also the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, he was 
afforded the opportunity to submit additional evidence in 
support of his claims.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.

The December 2001 letter apprising the veteran of the VCAA 
was sent prior to adjudicating his claims for service 
connection in January 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that decision, the 
court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id.  The AOJ in this case is the RO in Philadelphia, and the 
RO did just that.  Not only did the RO provide the VCAA 
notice before initially deciding the claims, as required by 
Pelegrini, but the VCAA notice also was sent prior to the 
transfer and certification of the veteran's case to the 
Board.  And the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, and additional evidence was 
obtained in response, the case was adjudicated.  The veteran 
was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notice.  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).



A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If, however, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service personnel records, service medical records, and 
private medical records.

The veteran's service personnel records, especially his DD 
Form 214, indicate that his military occupational specialty 
(MOS) was equivalent to an electrician's apprentice.

A June 1949 Physical Examination report states that the 
veteran's ears were normal and that his hearing was 15 out of 
15 bilaterally.

A July 1949 Report of Medical History indicates that the 
veteran denied experiencing ear trouble and "running ears."

An October 1952 Report of Physical Examination for purposes 
of reenlistment states that clinical evaluations of the 
veteran's head, ear canals, and eardrums were normal.  
Hearing testing was 15 out of 15 bilaterally for both whisper 
voice and spoken voice.

In September 1955, physical examination of the veteran was 
not requested or required.

An October 2001 letter from M. A. Olenginski, D.O., indicates 
the veteran had complained of hearing loss and tinnitus since 
1950.  He said, at that time, he was exposed to loud noise 
from a 5-inch cannon located within 10 feet of his left ear.  
He also reported that he was in the ceremonial guard of the 
Navy, wherein he was exposed to rifle shots 2 to 3 times per 
day, without ear protection.  Objective physical examination 
of his ears revealed clear, intact, and mildly retracted 
tympanic membranes (eardrums), without erythema or otorrhea 
of the ear canals.  Intranasal examination showed a modest 
deviation of the nasal septum toward the right side, but 
without purulence or polyposis.  His oropharynx mucosa was 
pink, without ulcerative or mass lesion.  Audiogram testing 
revealed a moderate to severe bilateral sensorineural hearing 
loss, with the left side worse than right.  His right ear 
speech discrimination score was 88 percent at 75 decibels and 
his left ear speech discrimination score was 65 percent at 80 
decibels.  Tympanogram testing revealed mild negative 
pressure bilaterally.  Dr. Olenginski opined that the veteran 
had a "moderate to severe bilateral sensorineural hearing 
loss which appear[ed] to be related to acoustic trauma."  
Dr. Olenginski also opined that the veteran should seek a 
hearing aid evaluation, as the degree of his hearing loss 
would interfere with his activities.



According to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) ("[§ 3.385] operates to establish when a measured 
hearing loss is . . . a 'disability' for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met . . . ").  In Hensley, the 
Court indicated a veteran need not have met the requirements 
of this regulation while in service, only presently.  See 
Hensley, 5 Vet. App. at 158-59.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The Board concedes that the October 2001 records from Dr. 
Olenginski indicate the veteran currently meets the 
requirements of 38 C.F.R. § 3.385 for both ears, as Dr. 
Olenginski's letter states the veteran's speech 
discrimination scores were 88 percent for the right ear and 
65 percent for the left ear.  But the veteran's service 
personnel records do not indicate that he had hazardous noise 
exposure while in the military, despite his contentions to 
the contrary.  And his service medical records do not contain 
a diagnosis or other indication of hearing loss or evidence 
of acoustic trauma or an ear disorder.  Likewise, the October 
2001 private medical records fail to show any evidence of a 
history of ear disease or trauma, other than a history of 
acoustic trauma as reported by the veteran, himself.  See, 
e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  Further, while the Board acknowledges 
Dr. Olenginski's opinion that the veteran's bilateral hearing 
loss is likely due to acoustic trauma, there simply is no 
objective indication of the supposed precipitating event 
(i.e., acoustic trauma) in service.  And absent probative 
evidence of the precipitating event, there is no means of 
linking the current hearing loss to that purported event 
except by speculating.  Indeed, since there is no objective 
indication of acoustic trauma in service, Dr. Olenginski 
appears to have blindly accepted the veteran's own 
unsubstantiated assertion of this and history as fact.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).  
Accordingly, absent persuasive evidence of acoustic trauma in 
service, in the manner alleged or otherwise, a causal 
relationship etiologically linking the current bilateral 
hearing loss to service has not been established because the 
preponderance of the evidence is unfavorable.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

In addition, the Board finds that the veteran is not entitled 
to service connection for tinnitus, either, as the record 
likewise does not contain probative evidence indicating he 
has tinnitus that was incurred during his active military 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1998) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  His service 
medical records are entirely negative for complaints (e.g., 
symptoms, etc.), treatment, or a diagnosis of tinnitus.  
It is also noteworthy that there is no evidence that he has 
ever sought treatment for tinnitus and that he does not 
allege any such treatment.  Similarly, there is no current 
medical evidence containing a diagnosis of tinnitus, to 
confirm he has this condition of ringing in his ears.  
Consequently, absent medical evidence of current disability, 
much less a causal relationship to his service in the 
military, service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Brammer at 
225 ("In the absence of proof of a present disability there 
can be no valid claim.").  See, too, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board also notes that the RO attempted to assist the 
veteran in determining whether he has bilateral hearing loss 
or tinnitus as a result of his service in the military, by 
requesting additional post-service medical evidence.  
However, he did not respond to the RO's request for more 
information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").

Absent this additional medical evidence, which very well may 
have established a more definitive, probative, link to 
service, the claims for hearing loss and tinnitus must be 
adjudicated based on the available evidence of record.  
Cf. 38 C.F.R. § 3.655, discussing this type of situation in 
the context of a failure to report for a VA medical 
examination needed to decide a claim.  This is akin to the 
situation at hand, where the RO requested-but unfortunately 
did not receive-additional medical evidence substantiating 
the claims.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  And it is completely permissible for the Board 
to discount the probative value of a medical opinion 
supportive of a claim where, as here, the offering physician 
fails to discuss relevant documented events-in this 
particular case, which by all accounts simply did not occur.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229 
(1993).

Since the veteran is a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
cause of his hearing loss and tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



